November 1, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

               LEVIATHAN ENTERPRISES GROUP, INC., Appellant

NO. 14-11-00443-CV                      V.

 ULYSSES W. WATKINS, FAMILY CARE MEDICAL CLINIC, INC., ARNOLD S.
 COHN & ASSOCIATES, P.C. AND ARAMCO INVESTMENT GROUP, Appellees
                       ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on January 26, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
LEVIATHAN ENTERPRISES GROUP, INC.
      We further order this decision certified below for observance.